Name: 93/626/EEC: Council Decision of 25 October 1993 concerning the conclusion of the Convention on Biological Diversity
 Type: Decision
 Subject Matter: environmental policy;  natural environment;  international affairs;  technology and technical regulations
 Date Published: 1993-12-13

 13.12.1993 EN Official Journal of the European Communities L 309/1 COUNCIL DECISION of 25 October 1993 concerning the conclusion of the Convention on Biological Diversity (93/626/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Community and its Member States participated in the negotiations under the auspices of the United Nations Environment Programme for the preparation of a Convention on Biological Diversity; Whereas, during the United Nations Conference on Environment and Development in Rio de Janeiro from 3 to 14 June 1992, the Convention on Biological Diversity was signed by the Community and all of its Member States; Whereas the Convention, pursuant to Article 34 thereof, is open for ratification, acceptance or approval by Member States and by regional economic integration organizations; Whereas the protection of the environment is one of the Community's objectives, in accordance with Article 130r of the Treaty, which includes the conservation of nature and biological diversity; Whereas the Community has already implemented many measures in those territories to which the Treaty applies, to safeguard biological diversity; whereas these measures make and will continue to make a significant contribution to the conservation of biodiversity worldwide; Whereas the conservation of biological diversity is a global concern and it is therefore appropriate for the Community and its Member States to participate in international efforts with the same goal, particularly by encouraging the conservation and sustainable use of biological diversity and in attaining agreed rules about utilization and sharing the benefits which are generated; Whereas, in view of the measures the Community has already adopted in some of the areas covered by the Convention, the Community should also act in these areas at an international level; Whereas it is desirable for the Community and its Member States to become Contracting Parties, in the context of their respective powers in the areas covered by the Convention, so that all the obligations laid down in the Convention can be properly fulfilled; Whereas the Convention should therefore be approved, HAS DECIDED AS FOLLOWS: Article 1 The Convention on Biological Diversity signed in June 1992 in Rio de Janeiro is hereby approved by the European Economic Community. The text of the Convention appears in Annex A to this Decision. Article 2 1. The President of the Council shall, on behalf of the European Economic Community, deposit the instrument of approval with the Secretary-General of the United Nations in accordance with Article 34 (1) of the Convention. 2. At the same time the President shall, on behalf of the European Economic Community, deposit the declaration of competence set out in Annex B to this Decision in accordance with Article 34 (3) of the Convention as well as the declaration set out in Annex C to this Decision. Done at Luxembourg, 25 October 1993. For the Council The President Ph. MAYSTADT (1) OJ No C 237, 1. 9. 1993, p. 4. (2) OJ No C 194, 19. 7. 1993. (3) OJ No C 249, 13. 9. 1993, p. 1.